                     2:20-mj-07009-EIL # 1                      Page 1 of 10
                                                                                                                                        E-FILED
                                 -
AO I 06 (Rev. 04/1 OJ Appli cation for a Search Warra nt
                                                                                                    Monday, 27 January, 2020 03:15:10 PM
                                                                                                            Clerk, U.S. District Court, ILCD

                                         UNITED STATES DISTRICT COURT
                                                                          for th e
                                                               Central District of Illin ois

               In the Matter of the Search of                                )
          (Briefly describe the property lo be searched                      )
           or identify the person by name and address)                       )
                                                                             )
                                                                                        Case No.   20-MJ~ooc,
 U.S. Postal Service Package bearing tracking number
9405 5102 0082 9222 0511 11, addressed to Jose Soto,                         )
       P.O. Box 121 , Niantic, Illinois 62551-0121                           )

                                                APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prJWerly. /Q be, searched and.?.ivr its lo,:_atiqn):               .
  ::,ee Attacnment A, wrncn 1s anacned hereto and incorporated by reference.


located in th e _ _ _C_e_n_tr_a_l ___ District of _ _ _ _ _l_lli_n_o_is_ _ _ _ _ , there is now conceal ed (identify the
person or describe the property to be seized) :

 See Attachment B, which is attached hereto and incorporated by reference.

          The basis for the search under Fed. R. Crim . P. 41 (c) is (check one or more) :
                  i.J evidence of a crime;
                  iJf contraband, fruits of crime, or other items illegally possessed;
                  0 property des igned for use, intended fo r use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfull y restrained.

          The search is related to a violation of:
             Code Section                                                              Offense Description

       21 U.S .C. § 841                                Possession of a Control led Substance with the Intent to Distribute It

          The application is based on these facts:
        See Postal Inspector Jordan Tipton's affidavit, attached hereto and incorporated by reference.

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is req uested
             under 18 U.S.C. § 3 103a, the basis of whi ch is set s/JORDAN TIPTON
                                                                                     s/JORDAN TIPTON

                                                                                                                signature

                                                                                           Jordan Tipton , U.S . Postal Inspector
                                                                                                    Printed name and title

                                                                                 s/ERIC I. LONG




                                                                                       Eric I. Long , United States Mag istrate Judge
                                                                                                    Printed name and title
            2:20-mj-07009-EIL # 1        Page 2 of 10




                        IN THE UNITED STATES DISTRICT COURT OF
                             THE CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION

In the Matter of the Search of:

U.S. Postal Service Package bearing tracking
number 9405 5102 0082 9222 0511 11,
                                                                 20 - MJ -   f    Oo9
addressed to Jose Soto, P.O. Box 121 , Niantic,
Illinois 62551-0121

                                             AFFIDAVIT
        I, Jordan Tipton, a sworn federal agent with the United States Postal Inspection Service,
hereinafter referred to as USPIS, being duly sworn, depose and state as follows:


        1.      I have been employed as a Postal Inspector since August 2018 and am currently
assigned to the multifunctional team in Springfield, Illinois, within the Chicago Division. I
graduated from the USPIS Federal Law Enforcement Training Academy in November of 2018. ' I
received federal law enforcement training from the USPIS in areas of prohibited mailing narcotics,
mail fraud, mail theft, identity theft, credit card fraud, robberies, child exploitation, burglaries, and
threats/assaults made against USPS employees. During my employment as a Postal Inspector, I
have participated in investigations involving the theft of mail, counterfeit USPS keys, narcotics
investigations, burglaries of USPS property, identity theft, credit card fraud, and threats/assaults
made against USPS employees. Prior to becoming a Federal Law Enforcement Officer, I was a
police officer with the St. Louis County Police Department for 5 ½ years. Prior to being a St.
Louis County Police Officer, I successfully completed the six month St. Louis County and
Municipal Police Academy.         Upon my successful completion of the police academy, I was
employed as a St. Louis Cow1ty Police Officer, where I investigated many varieties of crime from
robberies, assaults, thefts, burglaries, destruction of properties, fraud, and conducted numerous
narcotic investigations.    Combining my federal and St. Louis County experience, I have
approximately a total of 7 years of law enforcement experience.


       2.       This affidavit is made in support of an application for a search warrant for a medium
flat rate box, bearing tracking number 9405 5102 0082 9222 051111 (hereinafter "Package A")
             2:20-mj-07009-EIL # 1     Page 3 of 10




 currently inbound to P.O. Box 121 Niantic, IL 62551. As described further below, Package A is
 believed to contain controlled substances, specifically methamphetamine "ice," in violation of the
 Controlled Substances Act, Title 21, United States Code, Sections 841(a)(l). This affidavit is
submitted for the limited purpose of establishing probable cause for the search warrant sought. I
have not set forth each and every fact known to me concerning this investigation. I have included
what I believe are facts sufficient for the present purpose. The information contained in this
affidavit is based upon my personal knowledge and investigation, as well as information conveyed
to me by other law enforcement agents and employees.

                                  BACKGROUND INFORMATION

        3.       Based on my experience and training, along with drug trafficking intelligence
information gathered by the USPIS , I am aware that the U.S. Postal Service Express Mail and
Priority Mail are frequently utilized by drug traffickers for shipping controlled substances or
proceeds/payments. Use of Express Mail and Priority Mail are favored for the mailing of illicit
goods because of the delivery speed (Express Mail - overnight; Priority mail - two-day delivery),
reliability, free telephone and internet package tracking service, as well as the perceived minimal
chance of detection.     Express Mail was originally intended for urgent, business-to-business
correspondence. Intelligence from prior packages that were found to contain controlled substances
or proceeds/payments has indicated that packages of illegal narcotics generally have mailing labels
from an individual to an individual.    In legal transactions, Express Mail is seldom used for
individual-to-individual correspondence.


       4.        Information gathered by the USPIS has also demonstrated that drug traffickers
frequently use other delivery couriers, such as Federal Express (Fed EX) and United Parcel Service
(UPS), for shipping controlled substances or proceeds/payments. Information gathered by the
USPIS has demonstrated that the services and delivery practices of Fed Ex and UPS are similar to
U.S . Postal Service Express Mail and Priority Mail. Like U.S. Postal Service Express Mail and
Priority Mail, Fed Ex and UPS are favored because of the speed, reliability, free telephone and
internet package tracking service, as well as the perceived minimal chance of detection. Similar
to U.S. Postal Service Express Mail and Priority Mail, the original intent of Fed Ex and UPS was
for urgent, business-to-business c01Tespondence. Also, as with U.S. Postal Service Express Mail,

                                                2
             2:20-mj-07009-EIL # 1      Page 4 of 10




 intelligence from prior packages found to contain controlled substances or proceeds/payments
 indicates that shipping labels for illicit mailings are usually from an individual to an individual.
 Fed Ex and UPS are seldom utilized to convey lawful individual-to-individual correspondence.



        5.       In an effort to combat the flow of controlled substances through the overnight
delivery services, interdiction programs have been established in .cities throughout the United
States by the USPIS. The cities in which these programs have been established are those
previously identified as known sources of and destinations for controlled substances. The USPIS
conducted an analysis of prior packages mailed through overnight delivery services that were
found to contain controlled substances or proceeds/payments of controlled substance sales. The
analysis of those packages indicated that the labels on these packages are usually from an
individual to an individual. In the few cases when overnight delivery packages containing
controlled substances or proceeds/payments have displayed a business or company name, it has
usually proven to be a fictitious business or company, or the business or company listed is not
associated with the mailer and was randomly selected by the mailer in an effort to deter law
enforcement detection. In such instances, Postal Inspectors review available business records to
verify the postage payment utilized by the mailer.

        6.       Additionally, during the Silk Road investigation (dark web investigation that
provided avenues to customers to order narcotics via the internet), the USPIS learned that unknown
persons posted intelligence on the Silk Road website warning prospective drug mailers that most
USPIS search warrant affidavits for narcotics or narcotics proceeds packages reflect mailing labels
written as person-to-person and bore fictitious addressee and sender names. Due to this
information being shared on the Silk Road Website, USPIS has noticed an increased number of
packages utilizing valid sender and addressee names and/or valid business names on narcotics or
narcotics proceeds packages. Recent analysis has also shown that whether the mailer utilized a
legitimate name/business on a mailing label or a fictitious name on the mailing label, cash payment
for postage is the method of payment for most narcotics or narcotics proceeds parcels. Most
legitimate business mailings sent via U.S. Postal Service (USPS) or through other private couriers,
meanwhile, reflect a pre-established postage meter or other various lines of credit that allow the
company to pay for the postage.

                                                 3
             2:20-mj-07009-EIL # 1       Page 5 of 10




        7. USPIS analysis has established a senes of characteristics which, when found in
 combination of two or more, have shown a high probability that the package will contain a
 controlled substance or the proceeds of controlled substance sales. Information collected by the
USPIS has demonstrated that the presence of these characteristics is significant for delivery
services, to include U.S. Postal Service Express Mail, Federal Express, and United Parcel
Service. This profile includes the following characteristics: package mailed from or addressed to
a known narcotic source city; package has a fictitious return address; package addressee name is
unknown at the destination address; package sender name is unknown at the return address;
package has address information that is handwritten; package is mailed from a Commercial Mail
Receiving Agency (CMRA); package is addressed to residential areas; package is addressed
person-to-person; packages are wrapped in brown paper and/or heavily taped; and the ZIP Code
from where the package is mailed is different than the ZIP Code used in the return address, and/or
any other characteristic previously noted in this paragraph.

        8.       The U.S. Postal Inspection Service has found the characteristics listed in the above
paragraphs are indicative of packages that have been found to contain illegal controlled substances
or the proceeds/payments for controlled substances.

                                    PRESENT INVESTIGATION

        9.       On Friday January 24, 2020, Postal Inspector Jordan Tipton was notified by Illinois
State Police Task Force Six Inspector Greg Lindemulder.           Inspector Lindemulder advised a
suspected narcotics parcel (Package A) was inbound to P.O. Box 121 Niantic, IL 62551. Inspector
Lindemulder advised the following information as to why they suspected the parcel to contain
controlled substances:

       On November 20, 2019, Inspector John Russell of the Illinois State Police Task Force Six
interviewed Bradley Creason in the Dewitt County Sheriff's office interview room. It should be
noted •that Creason is cooperating with law enforcement due to pending charges arising out of
De Witt County for possession of a controlled substance with intent to deliver. Creason has two
prior drug-related convictions and one prior violent felony for which he was sentenced to a twenty-
year term of imprisonment.



                                                  4
          2:20-mj-07009-EIL # 1         Page 6 of 10




        During the interview, Creason stated he received a two-pound package of crystal
metharnphetamine at a post office box belonging to Levi Edgecomb and his girlfriend, Candice
Enlow, Niantic, Illinois. Creason stated he had been receiving packages for 3 to 4 months in this
manner from Miguel Luna. Luna and Creason were cellmates in Macon County Jail.

        Bradley Creason stated that he was selling crystal methamphetamine and learned that
Candice Enlow had a contact that was bringing in high-grade crystal methamphetamine to the
Central District of Illinois. This contact was identified as Miguel Luna. Creason began working
with Levi Edgecomb and Candice Enlow, in conjunction with Miguel Luna, to import crystal
methamphetamine to Illinois.

        Bradley Creason stated the packages he has received via Levi Edgecomb's P.O. Box,
originated from Mexico in the Baha California, Calexico, California area. The boxes are not be
addressed to Levi Edgecomb or to Candice Enlow, but are addressed to random people with the
address of Edgecomb's P.O Box in Niantic, IL. Creason described the contents of these packages
as a block of crystal methamphetamine about the size of a squash. The block would be wrapped
in plastic. In order to further avoid narcotics-trained K9 searches, the plastic was coated with a gel
coating that is an odor-masking agent, then wrapped in an outer layer of plastic, and placed in the
shipping box. Creason stated he would travel to Levi Edgecomb's residence in Niantic, open the
package, and peal the outer layers off the crystal methamphetamine before breaking down the
crystal methamphetamine into smaller packages for sale.

       10. Utilizing Postal business records, Inspector Tipton discovered priority mail 9405 5102
0082 9222 051111 ("Package A") currently inbound to P.O. Box 121 Niantic, Illinois 62551, and
scheduled for delivery on January 27, 2020. Utilizing postal business records, Inspector Tipton
discovered this would be the fourth parcel from Calexico, California, being delivered to P.O. Box
121 since September 23, 2019. Business records revealed no other parcels being delivered to P.O.
Box 121 besides the four 'from Calexico, California.

       11. Through my training and experience, subjects will open P.O. boxes to avoid using their
personal residence to receive controlled substances. The P.O. Box in Niantic described by Creason
was opened on September 17, 2019 and is registered to Levi Edgecomb who resides at 454 E Lewis
St. Niantic, IL 62551. Candice Enlow is also an authorized name attached to the P.O. Box.

                                                  5
          2:20-mj-07009-EIL # 1         Page 7 of 10




         12. Based on the above information, on January 27, 2020, Inspector Tipton responded to
the Niantic, IL Post Office to conduct further review of Package A.

         13. Package A was mailed on January 23 , 2020, from Raul Mejia, 1101 Ollie Av, Calexico,
CA 92231. A records check confirmed that 1101 Ollie Av Calexico, CA is a U.S. Post Office.
Utilizing law enforcement databases and postal business records, the name Raul Mejia does not
have a P.O. Box registered at the post office. The recipient address is Jose Soto, P.O. Box 121 ,
Niantic, IL 62551. Based on my training and experience, I am aware that the Calexico area is
known to be the originating point of illicit narcotics, specifically methamphetamine ice.

        14.     Due to the characteristics associated with the Package A, such as originating from
a known source narcotics area, the fictitious sender name, the fictitious recipient name not
associated with P.O. Box 121 , as well as it being the fourth parcel from Calexico, CA to P.O. box
121 (with no other packages being delivered to this P.O. box), a K9 review was requested.

        15.     On Monday, January 27, 2020, Officer Eric King, a K-9 Officer employed by the
Illinois State Police, was contacted. Officer King responded to the Prairie Rest Stop in Argenta,
Illinois 62501 and conducted a K-9 review at approximately 9:52 AM.               Officer King was
accompanied by his narcotic-trained canine "Onyx." Package A was placed in an area not known
to have been previously contaminated by a narcotic odor. Inspector Tipton placed Package A
among approximately three other similarly sized empty parcel boxes inside the hallway. Officer
King had "Onyx" search this area. Upon arriving at Package A, Officer King advised that canine
"Onyx" showed interest, but did not positively alert. The lack of alert is believed to have been due
to the likely use of odor-masking coating on the inside of the package.

                                       PACKAGE DETAILS

        12. Package A is a medium flat rate box, measures approximately eleven inches, by eight
and a half inches, by five and a half inches, and weighs approximately two pounds and eight
ounces. Package A bears tracking number 9405 5102 0082 9222 051111. Based on my training
and experience, as well as the training and experience of other members of the USPIS Springfield
multifunctional team, I believe that probable cause exists to believe that Package A contains illegal
narcotics. Package A originated from a known source narcotics area, was sent to a P.O. Box rather


                                                  6
         2:20-mj-07009-EIL # 1           Page 8 of 10




than delivered to recipients at a physical address, utilized a fictitious sender and fictitious recipient
name not associated with P.O. Box 121, and was the fomih parcel from Calexico, CA to P.O. Box
121. These characteristics are consistent with packages that contain narcotics or proceeds of
narcotics. It is my belief that the package will contain narcotics, a violation of Title 21, United
States Code, Sections 841 (a)(l) and 846. Upon execution of the search warrant, I will provide the
court with documentation of my findings.

        13.     Package A is currently in the custody of U.S. Postal Inspector Jordan Tipton.
Attached herewith as Attachment A is a picture of the mailing label for Priority Mail package 9405
5102 0082 9222 051111.

        14.    Because this investigation is ongoing and its success would be jeopardized if the
contents of this affidavit were made public, Inspectors request that this affidavit be sealed until
further order of the Court.
                                                       s/JORDAN TIPTON


                                                         7
                                                         Jordan Tipton
                                                         U.S. Postal Inspector



                                                         ,rt..
SUBSCRIBED and SWORN to before me this              J7           day of January, 2020.


                                                       s/ERIC I. LONG




                                                       ERIC I. LONG
                                                       United States Magistrate Judge
                                                       Central District of Illinois




                                                   7
        2:20-mj-07009-EIL # 1    Page 9 of 10




                                 ATTACHMENT A

       Package A is a medium flat rate box, measures approximately eleven inches, by
eight and a half inches, by five and a half inches, and weighs approximately two
pounds and eight ounces. Package A bears tracking number 9405 5102 0082 9222 0511
11.



      N
                                         r   '



               UNITEDSTJJ.TES
              POST/JL SERVIC£•

         I                                                     - -~I
                                                   PRIORITY MAll 3-DAV"'
      PRIG> R Ir-rye
        M IL




                                     .
                                     4

                                                                                  j
                         I   •




Subject Package: 9405 5102 0082 9222 051111
        2:20-mj-07009-EIL # 1      Page 10 of 10




                                  ATTACHMENT B

       All items and records contained in Package A with U.S. Postal Service Priority

Mail Package No. 9405 5102 0082 9222 051111, including controlled substances or

indicia of controlled substances and/ or proceeds for controlled substances, as well as

any information regarding the identity or location of the sender or intended recipient.
